—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 30, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as a nurse for a home care agency after she failed to report to work on two consecutive days because of transportation problems allegedly beyond her control. Claimant was warned that her job was in jeopardy due to her absence. Substantial evidence in the record supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits because she lost her employment due to misconduct. Claimant’s supervisor testified that claimant refused an offer to use either the company van or the supervisor’s personal vehicle. Claimant also rejected offers from a co-worker for a ride to work. Although claimant denied that such offers were made, this conflicting evidence created a credibility issue for the Board to resolve (see, Matter of Guarino [Commissioner of Labor], 249 AD2d 881). Under these circumstances, we find no reason to disturb the Board’s decision (see, Matter of Barnes [Hudacs], 195 AD2d 745). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is aifirmed, without costs.